DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
Response to Amendment
The amendment filed on 07/06/2022 has been entered. Claims 1-3, 5 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the previous Office Action mailed on 04/12/2022. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable. 
Claims 1-2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al., JP 6325646 (hereafter Takahashi) and further in view of Aoki, US 20180043471 (hereafter Aoki).
Takahashi is also published as US patent 10175684 (hereafter ‘684). Sections of ‘684 are cited in the office action as translation of Takahashi.
Regarding claim 1,
“A measurement device which measures an operation state of a galvano scanner that scans a laser beam by reflecting the laser beam emitted from a laser light source by a mirror, which is rotationally driven by a motor, and operates based on an operation command, the measurement device comprising: (The limitation “scanner that scans a laser beam by reflecting the laser beam emitted from a laser light source by a mirror, which is rotationally driven by a motor, and operates based on an operation command,” describes a galvano scanner. Takahashi teaches a laser processing system with galvano scanner wherein control device controls the galvano scanner in Fig.1 to 3. The limitation “operation command” is interpreted as any signal from control device to galvano scanner.)
“a memory configured to store a program; and” ( Fig. 3 teaches a memory 16 wherein page 6, paragraph 6 teaches “The memory 16 stores a work program in which a target laser trajectory on the surface of the workpiece W, a processing operation including a target position of the robot 11,irradiation conditions, and the like are described. The memory 16 preferably also stores a value of a known control cycle(scanner command processing cycle) for controlling the operation of the galvano scanner of the laser irradiation device 12.”) 

    PNG
    media_image1.png
    926
    692
    media_image1.png
    Greyscale

Fig. 3 of Takahashi(‘684) teaches different sections of laser processing system
“a processor configured to execute the program and control the measurement device to:”(Fig. 3 teaches a robot control device 13, and a control for laser irradiation device 14. Controls 13 and 14 correspond to the processor.) 

    PNG
    media_image2.png
    726
    663
    media_image2.png
    Greyscale

Fig. 5 of Takahashi teaches position of mirror in time series
“acquire an actual rotational position of the mirror in time series once the galvano scanner starts operation as position information;”( Page 4, paragraph 5 teaches “The rotation shafts of the motors 23X and 23Y are provided with pulse coders(not shown) for detecting their rotational positions (rotational angles).” Here motors 23X and 23Y are motors of galvano scanner. Pulse coders collect the rotational positions of motors, which correspond to rotational positions of mirrors in the scanner. Fig. 5B teaches that a mirror position changes with time. It is implied that the pulse coder detects the positions of the mirror with time. It is further implied that motors are rotated once galvano scanner starts operation.)
 “specify an irradiation position of the laser beam irradiated towards a workpiece, based on acquired position information; output the irradiation position of the laser beam specified based on acquired position information; and acquire the operation command, ” (Page 5, paragraph 3 of the attached machine translation (corresponding to column 4, lines 40-53 of ‘684) teaches ““The laser irradiation device controller 14 receives, from the robot controller 13, the command value associated with the irradiation position of the laser beam from the laser irradiation device 12, for example, a command associated with the position or angle of the reflective mirror 22X, 22Y of the galvano-scanner (hereinafter referred to as a “mirror position command”), and outputs the command value to each motor 23X, 23Y. The laser irradiation device controller 14 controls each motor 23X, 23Y so that the value of the mirror position command coincides with the rotational angle detected by the encoder of the motor 23X, 23Y, so as to irradiate a target position on the surface of the workpiece W with the laser beam.” Here mirror position command corresponds to irradiation position. Rotation angle detected by encoders corresponds to acquired position information. Command value corresponds to operation command.)
“wherein the processor is further configured to execute the program and control the measurement device to output by superimposing an irradiation position of the laser beam set by the operation command and the irradiation position of the laser beam specified based on acquired position information to indicate an overshoot of the irradiation position of the laser beam specified based on acquired position information.”(The claim is interpreted as the processor compares target position and actual position of the scanners. The limitation “superposing” corresponds to comparing a target position and an actual position.
Takahashi teaches obtaining target values and actual values of galvano scanners. However, Takahashi does not explicitly teach comparing these values. 
Aoki teaches “a control means for controlling a direction of the laser beam irradiated from the laser irradiation means based on the current position measured by the measurement means, so that an irradiated position of the laser beam coincides with a predetermined position” in paragraph [2]. Thus Aoki is from the same field as the instant claim. 

    PNG
    media_image3.png
    509
    402
    media_image3.png
    Greyscale

Fig. 3 of Aoki teaches comparing target and actual values
Aoki teaches the actual three-dimensional position of laser irradiation device 12 attached to robot 14 is measured by three-dimensional position measurement device 40 and three-dimensional position detection element 38 in paragraph [35]. This data is transmitted to the robot controller. Paragraph [37] teaches “the actual measured position and the commanded position are compared at certain sampling time point i, so that deviation E[i] between the actual measured position and the commanded position is calculated, and then the calculated deviations are stored as the time series data such as E[0], E[1], E[Nmax]. In this regard, since the deviation corresponding to each time point may include respective components of the X-, Y- and Z-axes in the working space, the deviations may be stored as a data set 50 in a table form, as exemplified in FIG. 7.”  The data set 50 is the difference between actual and target positions. Thus data set 50 corresponds to superimposing the values. The sign of the difference corresponds to overshoot at each position.

    PNG
    media_image4.png
    188
    262
    media_image4.png
    Greyscale

Fig. 7 of Aoki teaches an error table
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to compare the target and actual values of scanners as taught in to the device in Takahashi. One of ordinary skill in the art would have been motivated to do so “so that an irradiated position of the laser beam coincides with a predetermined position” as taught in Paragraph [2] of Aoki.)
Regarding claim 2,
“The measurement device according to claim 1, wherein the processor is further configured to execute the program and control the measurement device to set machine information indicating a relationship between a mechanical position of the mirror and the irradiation position of the laser beam and specify the irradiation position of the laser beam from the machine information and the position information.” (The claim is interpreted as the processor translates angle position of the mirrors to an X-Y irradiation position of laser beam.
Takahashi teaches in page 5, paragraph 1 of the attached machine translation (corresponds to column 4, lines 28-35 in ‘684) “Thus, the laser beam L can be shifted for scanning, while setting an irradiation position of the laser beam L in the orthogonal X and Y directions along the surface of the workpiece W, by using the motors 23X and 23Y to rotationally drive the reflective mirrors 22X and 22Y to desired angles at every predetermined period, respectively.”)
Regarding claim 5,
“A non-transitory computer-readable medium encoded with a program for enabling a processor to function as a measurement device…. the program being executed by the processor to perform operations comprising”( Page 13 of the original disclosure describes “Examples of non- transitory computer readable media include magnetic media (for example, flexible disks, magnetic tape, hard disk drive), magneto-optical recording media (for example, magneto-optical disk), CD-ROM (Read Only Memory), CD-R, CD-R/W, and semiconductor memory (for example, mask ROM, PROM (Programmable ROM), EPROM (Erasable PROM), flash ROM, RAM (random access memory)”. 
Takahashi teaches “The storage unit is a ROM (read only memory), a RAM (random access memory), or the like” in page 10, paragraph 3. Takahashi further teaches “The memory 16 stores a work program in which a target laser trajectory on the surface of the workpiece W, a processing operation including a target position of the robot 11, irradiation conditions, and the like are described. The memory 16 preferably also stores a value of a known control cycle (scanner command processing cycle) for controlling the operation of the galvano scanner of the laser irradiation device 12.” Page 5, paragraph 4 teaches “The work program is created in advance and stored in the robot controller 13.” It is implied from Fig. 3 that the controller 13 executes the program stored in memory.)
“that measures an operation state of a galvano scanner which scans a laser beam by reflecting the laser beam emitted from a laser light source by a mirror that is rotationally driven by a motor, and operates based on an operation command….. the processor to perform operations comprising acquiring in a time series an actual rotational position of the mirror once the galvano scanner starts operation as position information; specifying an irradiation position of the laser beam irradiated towards a workpiece, based on acquired position information; outputting the irradiation position of the laser beam specified based on acquired position information; and acquiring the operation command, …….processor to further perform operations comprising outputting by superimposing an irradiation position of the laser beam set by the operation command and the irradiation position of the laser beam specified based on acquired position information to indicate an overshoot of the irradiation position of the laser beam specified based on acquired position information.” (Similar scope to claim 1 and therefore rejected under the same argument.)
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi and Aoki as applied to claim 1 above, and further in view of Hashimoto et al., US 10338561(hereafter Hashimoto).
“The measurement device according to claim 1, wherein the processor is further configured to execute the program and control the measurement device to acquire a time series change of an output state of the laser beam as state information and output the state information together with the irradiation position.”( The claim is interpreted as the processor detects laser states, such as intensity, and outputs this information. 
Primary combination of references does not explicitly teach detecting laser states such as intensity.
Hashimoto teaches a laser system with galvano scanner, optical sensor, memory, and controller. Hashimoto teaches optical sensor 18 “to receive the laser beam L emitted from the central portion of the reflection mirror 17 upon which the laser beam L is reflected. With such a positional relationship between the reflection mirror 17 and the optical sensor 18, the light intensity of the laser beam L can be detected. In this manner, the light intensity of the laser beam L emitted from the laser oscillator 21 can be detected with the optical sensor 18” in column 5, line 63 to Column 6, line 3. The light intensity information corresponds to an output state of the laser beam in the instant claim. The sensor data is communicated with laser controller 5 and hence laser controller 5 corresponds to the processor.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the optical sensor and corresponding control as taught in Hashimoto to the device in Takahashi. One of ordinary skill in the art would have been motivated to do so because “the light intensity of the laser beam L emitted from the laser oscillator 21 can be detected with the optical sensor 18” as taught in column 6, lines 1-3 in Hashimoto.)

    PNG
    media_image5.png
    543
    733
    media_image5.png
    Greyscale

Fig. 3 of Hashimoto teaches optical sensor 18 in communication with laser controller 5
Response to Arguments
Applicant’s arguments filed on 07/06/2022 with respect to claim(s) 1-3, 5 have been considered but are not persuasive.
The applicant explains the invention on pages 5-9 of the Remarks.
The applicant argues against Sato on pages 10-11 of the Remarks. This is moot as Sato is not relied upon in the current office action.
The applicant amended claims 1-3, 5 and argues on pages 11-14 that this makes the invention distinguishable over prior art. However, a new ground of rejection is made based on the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/
Examiner, Art Unit 3761                                                                                                                                                                                             
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761